DECISION
The application of the above-named defendant for review of the sentence of 12% years for Rape, imposed on November 15, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed;
This sentence was imposed after a jury trial for a forceable rape, the testimony showing that the defendant forced his way into the victim’s dwelling and threatened her with a knife. This sentence appears sufficiently lenient for this crime.
We thank Nick Verwolf, Esq., of the. Montana Defender Project for his assistance to the defendant and to the Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Sid G. Stewart, Lester H. Loble.